Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2018

                                      No. 04-18-00254-CV

                                      Charles J. MELNIK,
                                           Appellant

                                                v.

                             Dewayne BALDWIN, Tonia Baldwin,
                                        Appellee

                From the County Court at Law No 1, Guadalupe County, Texas
                              Trial Court No. 2018-CV-0012
                         Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
       On December 5, 2018, appellees filed a motion for extension of time in which to file their
brief. Appellees request an extension of ninety (90) days. Appellees’ motion is GRANTED IN
PART; the deadline for filing appellees’ brief is extended by sixty (60) days. Appellees’ brief is
due on or before January 15, 2019.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court